      Case 1:14-cr-00063-JRH-BKE Document 73 Filed 12/17/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF GEORGIA
                               AUGUSTA DIVISION




UNITED STATES OF AMERICA


       V.                                          OR 114-063


DAMIEN T. ROBINSON




                                   ORDER




       The Court    denied    Defendant   Damien   T.   Robinson's motion for


compassionate release under 18 U.S.C. § 3582(c)(1)(A) on November

19,     2020.      Presently,     Defendant     has     filed    a    motion     for

reconsideration.       While recognizing Defendant's disagreement with

the legal and factual conclusions of the Court's prior ruling as

effectively expressed in his motion, the Court has carefully and

with    individualized       consideration    reached    the    conclusion       that


compassionate release is not warranted in this case.                 Accordingly,

Defendant       Robinson's    motion   for   reconsideration         and   for   the


appointment of counsel (doc. 72) is DENIED.

       ORDER ENTERED at Augusta, Georgia, this                       of December,

2020.




                                             J. RAN-D?^ HALL', CHIEF JUDGE
                                             UNITE^^TATES DISTRICT COURT
                                             SOUTHERN   DISTRICT OF GEORGIA
